Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0189047 A1, hereinafter “Kim”).
As to claim 1, Kim (Fig. 1) discloses a channel control unit (10) comprising: 
a data driver (100) configured to convert pixel data into data voltages (Para. 0027), and supply the data voltages to data lines (S1-S5); and
an ineffective channel controller (20-30) configured to receive channel data (DA_CTL, DA_RGB; Para. 0024, 0028), generate dummy data in an ineffective channel section indicated by the channel data (Para. 0036, invalid image data DA-RGB has to be generated by unit 30 or 200), and send the dummy data and the pixel data to the data driver (Para. 0036),
wherein the data driver comprises one or more source driver integrated circuits (ICs) (Fig. 9 element SDIC), each comprising ineffective channels defined by the channel data (Para. 0060), 
wherein the ineffective channel controller receives a first data enable signal (Fig. 3 element EIO; Para. 0035), and generates a second data enable signal (CH_EN; Para. 0027, 0035),
wherein the second data enable signal is changed when the ineffective channels are changed by a variation of the ineffective channel section (Fig. 5; Para. 0027, 0046-0049), and
wherein the ineffective channel section is defined based on a horizontal resolution of a display panel (Para. 0019, 0030, since the operation of the data lines are controlled, the channels are enabled corresponding to the horizontal resolution).

As to claim 10, Kim discloses a display device (Fig. 9) comprising: 
data lines (Fig. 1 elements S1-S5) connected to pixels to which pixel data is written (Para. 0026, display device has pixels);
a data driver (100) configured to convert pixel data into data voltages (Para. 0027), and supply the data voltages to data lines (S1-S5); and
an ineffective channel controller (20-30) that receives channel data (DA_CTL, DA_RGB; Para. 0024, 0028), generates dummy data in an ineffective channel section indicated by the channel data 
wherein the data driver comprises one or more ineffective channels (Fig. 2 element disabled channels) and effective channels (Fig. 2 element enabled channels), 
wherein the ineffective channel controller receives a first data enable signal (Fig. 3 element EIO; Para. 0035), and generates a second data enable signal (CH_EN; Para. 0027, 0035),
wherein the second data enable signal is changed when the ineffective channels are changed by a variation of the ineffective channel section (Fig. 5; Para. 0027, 0046-0049), and
wherein the ineffective channel section is defined based on a horizontal resolution of a display panel (Para. 0019, 0030, since the operation of the data lines are controlled, the channels are enabled corresponding to the horizontal resolution).

As to claim 14, Kim (Fig. 9) discloses a display device (Para. 0060) comprising:
a display panel (“display area”) where a plurality of data lines (Fig. 1 element S1-S5) are arranged;
a data driver (100) comprising effective channels (Fig. 2 element enabled channels 22) electrically connected to the data lines (Fig. 1 element S1-S5; Para. 0022) and ineffective channels (disabled channels 22) separated from the data lines (Para. 0057); and
a timing controller (Fig. 9 element TCON) configured to send pixel data to the effective channels and send dummy data to the ineffective channels (Para. 0036), and including an ineffective channel controller (20-30) configured to receive channel data (DA_CTL, DA_RGB; Para. 0024, 0028), generate dummy data in an ineffective channel section indicated by the channel data (Para. 0036, invalid image data DA-RGB has to be generated by unit 30 or 200), and send the dummy data and the pixel data to the data driver (Para. 0036)
,and
wherein the ineffective channel section is defined based on a horizontal resolution of a display panel (Para. 0019, 0030, since the operation of the data lines are controlled, the channels are enabled corresponding to the horizontal resolution).

As to claim 2, Kim discloses the channel control unit of claim 1, wherein the channel data defines a starting position and a width of the ineffective channel section (Fig. 6 element R_End1, R_start2; Para. 0052, the channels between the R_end1 and Rstart2 will be disabled). 
The above rejection also stands for the similar device 16.
 
As to claim 3, Kim (Fig. 1) discloses the channel control unit of claim 1, 
wherein effective channels of the source driver ICs are connected to the data lines (Fig. 2, the third to fifth channels are connected to the data lines), and the ineffective channels of the source driver ICs are separated from the data lines (Fig. 7; Para. 0057). 
The above rejection also stands for the similar devices of claim 11 and 17.

As to claim 4, Kim discloses the channel control unit of claim 3, a pulse width of second data enable signal (Fig. 5 element CH_EN) that varies by an amount equal to the ineffective channel section defined by the channel data (Para. 0046-0049).
The above rejection also stands for the similar device of claim 12.
 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 4 above, and further in view of Lin et al. (US 2018/0226009 A1, hereinafter “Lin”) and Kim et al. (US 2010/0302214 A1, hereinafter “Kim’214”).

 	As to claim 5, Kim discloses the channel control unit of claim 4, wherein the ineffective channel controller comprises: 
a memory controller (200) configured to generate the enable signals and the address signals (Para. 0030), and output the dummy data to the ineffective channel section indicated by the channel data (Para. );  
Kim does not disclose wherein the ineffective channel controller comprises: 
a first memory configured to receive a first enable signal and a first address signal, and store the
pixel data to be sent to the first source driver IC in a first address;  
a second memory configured to receive a second enable signal and a second address signal, and
store the pixel data to be sent to the second source driver IC in a second address;  
a first data combiner configured to combine the pixel data from the first memory and the
dummy data;  
a second data combiner configured to combine the pixel data from the second memory and the
dummy data;  
a first data transmitter configured to transmit the data received from the first data combiner to
the first source driver IC during a first pulse period of the second data enable signal; and 
a second data transmitter configured to transmit the data received from the second data
combiner to the second source driver IC during a second pulse period of the second data enable signal.

a second data combiner configured to combine the pixel data from the second memory and the
dummy data (Figs. 2, 4, an output unit for the second source driver).   
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Lin to include a data combiner in the device of Kim/Chang. The motivation would have been to combine the multiple data signals together (Lin; Para. 0044).
And, Kim’214 (Fig. 1) teaches wherein the ineffective channel controller (210) comprises: 
a first memory (Fig. 2 element 213) configured to receive a first enable signal (DE1) and a first address signal (Fig. 1 element IA1; Para. 0044), and store the pixel data to be sent to the first source driver IC in a first address (310; Para. 0043-0044);  
a second memory (Fig. 2 element 223)  configured to receive a second enable signal (DE2) and a second address signal (Fig. 1 element IA2; Para. 0044), and store the pixel data to be sent to the second source driver IC in a second address (320; Para. 0043-0044).
a first data transmitter (Fig. 2 element 213, it also transmits data to the source driver) configured to transmit the data received from the first data combiner to the first source driver IC during a first pulse period of the second data enable signal (Fig. 3A element DATA1_0; Para. 0061); and 
a second data transmitter (Fig. 2 element 223, it also transmits data to the source driver)  configured to transmit the data received from the second data combiner to the second source driver IC during a second pulse period of the second data enable signal (Fig. 3A element DATA2_0; Para. 0061, the DATA2_0 is continues to be transferred during the second pulse). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kim’214 to a plurality of the timing controller circuits in the display device of Kim/Chang. The motivation would have been to display plurality of images on the plurality of display blocks (Kim’214; Para. 0012).  

Claims 6-8, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 10 and 14 above, and further in view of Mizukoshi (US 2013/0050292 A1, hereinafter “Mizukoshi”).

 	As to claim 6, Kim discloses the channel control unit of claim 1, wherein the data driver further comprises analog-to-digital converter (ADC) effective channels (14) that output ADC data (Para. 0028), 
wherein the channel data defines the ADC effective channels but excludes an ADC ineffective
channel section, and the ineffective channel controller selects the ADC data received from the ADC
effective channels in response to the channel data (Para. 0036, the valid image data). 
	Kim does not disclose wherein the ADC data is generated by converting signals received from sensing lines connected to sensing nodes of pixels to digital data.
	However, Mizukoshi (Fig. 12) teaches wherein the ADC data (52) is generated by converting signals received from sensing lines (PL1) connected to sensing nodes of pixels to digital data (Para. 0123). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizukoshi to include a sensing device in the display device disclosed by Kim. The motivation would have been to compensate for a luminance deviation between pixels (Mizukoshi; Para. 0011). 
The above rejection also stands for the similar devices of claim 13, 18 and 19.

 	As to claim 7, Kim (Fig. 9) discloses The channel control unit of claim 6, wherein the data driver comprises one or more source driver integrated circuits (ICs) (SDIC), 
the source driver ICs each comprising: 

the ADC effective channels (CH3-CH5), 
the ADC ineffective channels of the source driver ICs are separated from the sensing lines (there are no sensing lines). 
Kim does not disclose wherein the ADC effective channels of the source driver ICs are connected to sensing lines. 
However, Mizukoshi teaches wherein the ADC effective channels of the source driver ICs are connected to sensing lines (Fig. 12 element PL1; Para. 0121). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizukoshi to include a sensing device in the display device disclosed by Kim. The motivation would have been to compensate for a luminance deviation between pixels (Mizukoshi; Para. 0011). 
The above rejection also stands for the similar device of claim 20.
 
As to claim 8, Kim discloses the channel control unit of claim 6, wherein the channel data defines starting positions and widths of the source ineffective channel section and ADC ineffective channel section (Fig. 6 element R_End1, R_start2; Para. 0052, the channels between the R_end1 and Rstart2 will be disabled). 
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Mizukoshi as applied to claim 6 above, and further in view of Lin and Kim’214.

As to claim 9, Kim (Fig. 9) discloses the channel control unit of claim 6, wherein the data driver comprises first and second source driver integrated circuits (ICs) (SDIC), and

Kim does not disclose the ineffective channel controller comprises: 
a first memory configured to receive a first enable signal and a first address signal, and store the
pixel data to be sent to the first source driver IC in a first address;  
a second memory configured to receive a second enable signal and a second address signal, and
store the pixel data to be sent to the second source driver IC in a second address;  
a first memory controller configured to generate the enable signals and the address signals, and
output the dummy data to the ineffective channel section indicated by the channel data;  
a first data combiner configured to combine the pixel data from the first memory and the
dummy data;  
a second data combiner configured to combine the pixel data from the second memory and the
dummy data;  
a first data transmitter configured to transmit the data received from the first data combiner to
the first source driver IC during a first pulse period of the second data enable signal;  
a second data transmitter configured to transmit the data received from the second data
combiner to the second source driver IC during a second pulse period of the second data enable signal;
a first data receiver configured to receive the ADC data from the first source driver IC;  
a second data receiver configured to receive the ADC data from the second source driver IC;  
an ADC effective data checking part configured to select the ADC data received from the ADC 
effective channels; and 
a second memory controller configured to store the ADC data from the ADC effective channels
of the first and second source driver ICs. 

a second data combiner configured to combine the pixel data from the second memory and the
dummy data (Figs. 2, 4, an output unit for the second source driver).   
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Lin to include a data combiner in the device of Kim. The motivation would have been to combine the multiple data signals together (Lin; Para. 0044).
And, Kim’214 (Fig. 1) teaches wherein the ineffective channel controller (210) comprises: 
a first memory (Fig. 2 element 213) configured to receive a first enable signal (DE1) and a first address signal (Fig. 1 element IA1; Para. 0044), and store the pixel data to be sent to the first source driver IC in a first address (310; Para. 0043-0044);  
a second memory (Fig. 2 element 223)  configured to receive a second enable signal (DE2) and a second address signal (Fig. 1 element IA2; Para. 0044), and store the pixel data to be sent to the second source driver IC in a second address (320; Para. 0043-0044).
a first data transmitter (Fig. 2 element 213, it also transmits data to the source driver) configured to transmit the data received from the first data combiner to the first source driver IC during a first pulse period of the second data enable signal (Fig. 3A element DATA1_0; Para. 0061); and 
a second data transmitter (Fig. 2 element 223, it also transmits data to the source driver)  configured to transmit the data received from the second data combiner to the second source driver IC during a second pulse period of the second data enable signal (Fig. 3A element DATA2_0; Para. 0061, the DATA2_0 is continues to be transferred during the second pulse). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kim’214 to a plurality of the timing controller circuits in the display device of Kim. The motivation would have been to display plurality of images on the plurality of display blocks (Kim’214; Para. 0012).  

a second data receiver configured to receive the ADC data from the second source driver IC (as discussed above Kim’214 teaches a plurality of timing controllers for a plurality of display sections);
an ADC effective data checking part configured to select the ADC data received from the ADC effective channels (Para. 0115); and
a second memory controller configured to store the ADC data from the ADC effective channels of the first and second source driver ICs (Para. 0115). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizukoshi to include a sensing device in the display device disclosed by Kim. The motivation would have been to compensate for a luminance deviation between pixels (Mizukoshi; Para. 0011). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Chang et al. (US 2017/0213519 A1) discloses providing dummy data to ineffective channels Fig. 1; Para. 0045). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625